Case: 09-30647     Document: 00511261562          Page: 1    Date Filed: 10/13/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 13, 2010
                                     No. 09-30647
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RAUL ALFONSO MENDOZA-MENDOZA, also known as Alfonzo Mendoza, also
known as Alfonso Mendoza,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 2:09-CR-24-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Raul Alfonso
Mendoza-Mendoza (Mendoza) has moved for leave to withdraw and has filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967). Mendoza has
filed a response. The record is insufficiently developed to allow consideration at
this time of Mendoza’s claim of ineffective assistance of counsel; such claim
generally “cannot be resolved on direct appeal when [it has] not been raised


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30647    Document: 00511261562 Page: 2        Date Filed: 10/13/2010
                                 No. 09-30647

before the district court since no opportunity existed to develop the record on the
merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th
Cir. 2006) (internal quotation marks and citation omitted). Our independent
review of the record, counsel’s brief, and Mendoza’s response discloses no
nonfrivolous issue for appeal. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                        2